LOWELL, District Judge.'
It has been the practice, under the insolvent law of Massachusetts, and under the bankrupt act [of 3SG7 (14 Stat. 017;], so far as I am informed, to consider that a meeting of creditors, warned for ten o'clock, is to be open for at least one hour, and as much longer as the bnsiness before the meeting may require. The register has full power of adjournment for cause; but I do not think he should close the polls under one hour in any event. This is a matter of practice which the supreme court have not found it necessary to regulate, and which need not be uniform in all the districts, but which ought to be clearly established uniformly throughout each district.
It has always been the habit in New England, and probably in most of the states, to require a justice of the peace, or other magistrate or commissioner, sitting in civil causes, to give an hour for the parties to appear. U. S. v. Rundlett [Case No. 16,208]; Niles v. Hancock, 3 Metc. [Mass.] 568; Hobbs v. Fogg, 6 Gray, 251. See Hunt v. Wickwire, 10 Wend. 102; Shufelt v. Cramer, 20 Johns. 309. It is a common saying, and a true one, that “it is ten o'clock until it is eleven.” The rule is by no means confined to magistrates. It is said in Shufelt v. Cramer to apply to orders to show catise before a judge in chambers; and such has always been my practice in the many orders I have occasion to issue in motions and interlocutory matters in bankruptcy. The meeting for the surrender of a bankrupt, under the old practice in England, was always enlarged on the application of. the bankrupt; and Mr. Christian says: “If the time is not enlarged, and" the bankrupt does not surrender, it is the present practice of the commissioners in London to wait one hour at the least, and until they have finished all other business before them.” 1 Christ. Bank. (2d Ed.) 300. There is a general order under the new English statute of 1SG9, which authorizes the registrar to adjourn the first meeting for one week at the end of half an hour from the time notified, if a quorum (that is three) of the creditors have not appeared within that time. This, however, is very different from closing, within the hour, a meeting once fully entered on.
The reason for allowing a single plaintiff or defendant an hour to meet his adversary, applies still more strongly to a general meeting of creditors coming from various places, and liable to more numerous chances of delay, and having a right to suppose that the business of such a meeting must occupy a considerable time. I am of opinion, therefore, that the practice is, and should be, that the first meeting of creditors lasts for at least one hour, and that the votes which were rejected in this case were seasonably offered, and should have been counted. There is no objection to the register’s announcing the state of the polls at any time, or even closing them provisionally, with the understanding that they will be opened again If creditors appear within the hour.
It may be said that, the election having been irregular, neither candidate ought • to be held to be duly chosen, but that a new election should be ordered. There would be much force in this argument in many cases; but I understand there is nothing in the circumstances of this to require the trouble and expense of another meeting to be incurred.
1 appoint A. W. Tope assignee in this cause, he being the person chosen, if the votes of all the creditors are counted.